Exhibit 10.25

[EXECUTION COPY]

CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE

     THIS CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE (the
“Agreement”) is entered into as of August 15, 2004 (the “Effective Date”), by
and between Agere Systems Inc., a Delaware corporation (together with its
predecessors and its successors and assigns, the “Company”), and Ronald D. Black
(the “Employee”).

W I T N E S S E T H:

     WHEREAS, the Employee is currently employed by the Company;

     WHEREAS, the Employee and the Company (the “Parties”) have decided to
terminate their employment relationship effective as of the date hereof; and

     WHEREAS, the Parties have negotiated and agreed to a final confidential
settlement of their respective rights, obligations and liabilities;

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

     1.      Payment. Subject to the terms and conditions of this Agreement, the
Company shall pay the Employee a severance payment equal to $1,540,000 (the
“Payment”). The Payment together with the Employee’s accrued vacation shall be
paid within 30 business days of the Expiration Date (as defined in paragraph 8
of this Agreement) but in any event not earlier than the Effective Date. The
Employee acknowledges and agrees that the Payment (i) represent the gross amount
before all applicable federal, state and local withholding taxes that are
required to, and will, be deducted by the Company, and (ii) except as set forth
in Paragraphs 2, 3 and 4 below, is in consideration of all amounts owed by the
Company to the Employee, including without limitation any amounts that may be
due to the Employee under any Company benefit or welfare plan or policy.

     2.      Equity. All of the Employees vested and unvested stock options will
be treated in accordance with the Company’s existing 2001 Long Term Incentive
Plan and the Employee’s individual nonstatutory stock option agreements.

     3.      Health and Welfare Benefits. The Employee’s health and welfare
benefits will be treated in accordance with the Company’s existing health and
welfare plans and policies applicable to the Employee, including, without
limitation, eligibility for COBRA benefits.

     4.      Pension Plan. The Employee’s pension benefits, if any, will be
treated in accordance with the Company’s existing pension plan applicable to the
Employee.

1

Agere Systems-Proprietary (Restricted)
Solely for Authorized Persons Having a Need to Know Pursuant to Company
Instructions

--------------------------------------------------------------------------------

             5.     Non-Solicitation; Non-Compete and Cooperation.

                   (a)      Until August 14, 2006, the Employee shall not,
without the prior written consent of the Company’s Chief Executive Officer, (i)
directly or indirectly solicit or employ (or encourage any company or business
organization in which he is an officer, employee, partner, director, consultant
or member of a technical advisory board to solicit or employ) or (ii) refer to
any employee search firms, any person who was employed by the Company on the
Effective Date.

                   (b)      Until August 14, 2006, the Employee shall not,
without the prior written consent of the Company’s Chief Executive Officer, at
any time or for any reason, anywhere in the world, directly or indirectly (i)
engage in any business or activity, whether as an employee, consultant, partner,
principal, agent, representative, stockholder (except as a holder of less than
5% of the combined voting power of the outstanding stock of a publicly held
company) or in any other individual, corporate or representative capacity, or
render any services or provide any advice to any entity that is a competitor of
the Company (as listed from time to time on the Company’s Annual Report on Form
10-K) or their affiliates, or (ii) meaningfully assist, help or otherwise
support any person, business, corporation, partnership or other entity or
activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder (other than in the capacity as a stockholder of less
than 5% of the combined voting power of the outstanding shares of stock of a
publicly held company) or in any other individual, corporate or representative
capacity, to create, commence or otherwise initiate, or to develop, enhance or
otherwise further, any business or activity of any entity that is a competitor
of the Company (as listed from time to time on the Company’s Annual Report on
Form 10-K) or their affiliates.

                   (c)      If at any time the Employee violates the provisions
of Paragraphs 5(a) or 5(b) above, any amounts remaining unpaid under the terms
of this Agreement shall immediately be forfeited and terminated, and any amounts
already paid (but not including any federal, state, and local taxes that were
withheld at payment) by the Company to the Employee in accordance herewith,
except for the sum of One Thousand Dollars ($1,000) shall, at the sole
discretion of the Company, be required to be repaid by the Employee to the
Company within ten business days of the Company’s request in writing therefore.
This provision shall not affect the Company’s right to otherwise specifically
enforce any provision relating to non-solicitation or non-competition that is in
this Agreement or in any other agreement, document or plan applicable to the
Employee.

                   (d)      The Employee hereby agrees that, from time to time
upon the reasonable request of the Company, the Employee shall assist the
Company in connection with any pending or future dispute, litigation,
arbitration or similar proceeding or investigation or any regulatory requests or
filings involving the Company, any of its employees or directors or the
employees and directors of any subsidiary.

2

Agere Systems-Proprietary (Restricted)
Solely for Authorized Persons Having a Need to Know Pursuant to Company
Instructions

--------------------------------------------------------------------------------

             6.      Confidential Nature of Agreement; Publicity and
Non-Disparagement.

                   (a)      Except to the extent required to effectuate the
restrictions contained in Paragraph 5(a) of this Agreement, the Employee agrees
that this Agreement and its terms are confidential, and he shall neither discuss
the terms of this Agreement with, nor disclose this Agreement to, any person or
organization, except as required by law or lawful court order. Notwithstanding
the foregoing, the Employee may in any event discuss this Agreement with, and
disclose all or any portion of this Agreement to, his spouse, and his legal and
financial advisors. The Employee agrees to advise these individuals of the
confidential nature of this Agreement and the facts giving rise to it as well as
their obligation to maintain the confidentiality of this Agreement or the facts
giving rise to it. If disclosure of this Agreement is requested or required (by
oral question, interrogatory, request for information or documents, subpoena,
civil investigative demand or similar process), the Employee will promptly
notify the Company of such request or requirement and will cooperate with the
Company such that the Company may seek an appropriate protective order or other
appropriate remedy. Employee affirms that as of the Effective Date, he has not
disclosed the nature or terms of this Agreement except as otherwise permitted
hereby.

                    (b)      The Employee agrees that he shall not (i) testify
or otherwise provide testimony in any form at or for any legal or administrative
proceeding, including testimony related to any matter involving the Company,
unless legally compelled to do so or (ii) make statements to third parties, the
public, the press or the media or any administrative agency, in either case that
would portray the Company in an adverse light or disparage the Company, or cause
injury to the Company with respect to events occurring prior to or after the
Effective Date.

             7.     Confidentiality. The Employee hereby agrees and covenants,
that:

                   (a)      he shall not divulge to any person or entity other
than the Company, without express written authorization of the Company’s Chief
Executive Officer, any proprietary or confidential information, whether written
or oral, received or gained by him in the course of his employment by the
Company or of his duties with the Company (“Confidential Information”), nor
shall he make use of any such Confidential Information on his own behalf or on
behalf of any other person or entity, for so long as such Confidential
Information is not known to the general public; and

                   (b)      he shall return or cause to be returned to the
Company’s Chief Executive Officer any and all property of the Company of any
kind or description whatsoever, including, but not limited to, any Confidential
Information, which has been furnished to him or is held by him, at his residence
or elsewhere, and shall not retain any copies, duplicates, reproductions or
excerpts thereof.

            8      Release. In consideration of the Company’s entering into this
Agreement and the payments and benefits set forth herein, the Employee, on
behalf of himself and his heirs, executors, administrators, successors and
assigns, knowingly and voluntarily waives, releases and forever discharges the
Company, each of its subsidiaries or affiliated companies, their respective
current and former officers, employees, agents and directors, and any successor
or assign of any of the foregoing, from any claim, charge, action or cause of
action any of them may have against any such released person, whether known or

3

Agere Systems-Proprietary (Restricted)
Solely for Authorized Persons Having a Need to Know Pursuant to Company
Instructions

--------------------------------------------------------------------------------

unknown, from the beginning of time through the date of this Agreement based
upon any matter, cause or thing whatsoever related to or arising out of his
employment by the Company or his termination other than claims arising out of a
breach of this Agreement or any claim that cannot be waived by law. All such
claims are forever barred by this Agreement.

                   This release and waiver includes, but is not limited to, any
rights or claims under United States federal, state or local law, for wrongful
or abusive discharge, for breach of any contract, or for discrimination based
upon race, color, ethnicity, sex, age, national origin, religion, disability,
sexual orientation, or any unlawful criterion or circumstance, including, but
not limited to, rights or claims under the Family and Medical Leave Act, claims
of discrimination under the Employee Retirement Income Security Act, the Equal
Pay Act, the Occupational Safety and Health Act, the Workforce Adjustment
Retraining Notification Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, Section 1981 through 1988 of the Civil Rights
Act of 1866, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Rehabilitation Act of
1973, Executive Order 11246 and any other executive order, the Fair Labor
Standards Act and its state and local counterparts, the Uniform Services
Employment and Reemployment Rights Act, and the Immigration Reform Control Act,
all as amended. The Employee confirms that he has no claim or basis for a claim
whatsoever against the Company with respect to any such matters related to or
arising out of his employment by the Company or his termination.

                   The Employee affirms that he has been given at least 21 days
within which to consider this release and its consequences, that he has seven
days following his signing of this Agreement (the seventh day being the
“Expiration Date”) to revoke and cancel the terms and conditions contained
herein and the terms and conditions of this Agreement shall not become effective
or enforceable until the seven-day revocation and cancellation period has
expired, and that, prior to the execution of this Agreement, he has been advised
by the Company to consult with an attorney of his choice concerning the terms
and conditions set forth herein. Any revocation or cancellation of this
Agreement by the Employee pursuant to this paragraph shall be in writing
delivered to the Company.

          9.      Entire Agreement. This Agreement contains the entire agreement
between the Parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations, and undertakings,
whether written or oral, between the Parties with respect thereto. This
Agreement may not be modified or amended except by a writing signed by both
Parties.

          10.    No Admission. This Agreement is entered into in compromise of
disputed claims. The parties acknowledge and agree that this Agreement does not
constitute and should not be construed in any way as an admission by any other
party of (a) any wrongdoing or liability whatsoever, (b) any violation of the
Employee’s rights or those of any other person, or (c) any violation of any
order, law, statute, duty or contract. The Company specifically disclaims any
liability for any alleged wrongdoing or liability, for any alleged violation of
my rights or those of any other person, or for any alleged violation of any
order, law, statute, duty or contract.

4

Agere Systems-Proprietary (Restricted)
Solely for Authorized Persons Having a Need to Know Pursuant to Company
Instructions

--------------------------------------------------------------------------------

          11.      Severability. In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

          12.      Survival; Termination. The respective rights and obligations
of the Parties hereunder shall survive any termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.
This Agreement may be terminated by the Company if the Employee breaches any
provision hereof.

          13.      Interpretation; Governing Law. This Agreement shall be
interpreted in accordance with the plain meaning of its terms and not strictly
for or against any person or entity. To the extent that federal law controls the
interpretation or enforceability of any provision of this Agreement, this
Agreement shall be construed and enforced in accordance with federal law.
Otherwise, this Agreement shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the principles of conflicts of law.

          14.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Signatures delivered by
facsimile shall be effective for all purposes.

5

Agere Systems-Proprietary (Restricted)
Solely for Authorized Persons Having a Need to Know Pursuant to Company
Instructions

--------------------------------------------------------------------------------

BY SIGNING AND DELIVERING THIS AGREEMENT, THE EMPLOYEE STATES:

     (A)      HE HAS READ IT AND UNDERSTANDS IT AND HAS AT LEAST 21 DAYS TO
CONSIDER IT AND A PERIOD OF SEVEN DAYS AFTER EXECUTING IT TO REVOKE IT;

     (B)      HE AGREES WITH IT AND IS AWARE THAT HE IS GIVING UP IMPORTANT
RIGHTS, INCLUDING RIGHTS PROVIDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT,
FOR CONSIDERATION TO WHICH HE WAS NOT ALREADY OTHERWISE ENTITLED;

     (C)      HE WAS ADVISED TO, AND IS AWARE OF HIS RIGHT TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING IT; AND

     (D)      HE HAS SIGNED IT KNOWINGLY AND VOLUNTARILY.

     IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
first written above.

                                                       AGERE SYSTEMS INC.

 

     By: /s/ John T. Dickson
       Name: John T. Dickson
       Title: President and Chief Executive
                 Officer


 

     /s/ Ronald D. Black
       Name: Ronald D. Black
       Address:   1515 Bette Lane                       


 

                        Hellertown, PA 18055              


 

                        _________________________


6

Agere Systems-Proprietary (Restricted)
Solely for Authorized Persons Having a Need to Know Pursuant to Company
Instructions